Title: To James Madison from Daniel Sheldon, 13 June 1808
From: Sheldon, Daniel
To: Madison, James



Dear Sir, 
June 13th. 1808

No instructions have been given from the Treasury, in consequence of Mr. Erskine’s letter.  It was sent to the President, that such might be given, as he should think proper.  The ground upon which the boats were stopped is supposed to have been, that they were going from our territories to those of Great Britain, and therefore violating the embargo.  A letter recd. this morning from the Collector of Niagara who stopped the boats (which has been sent to the Presidt.) appears to intimate this as the cause of seizure, tho’ it is not distinctly assigned, nor is the kind of merchandize on board the boats stated, or the papers or evidence of property exhibited by the parties mentioned.  The act of Apr. 25th., the 15th. section of which provides for the continuance of the fur-trade on the lakes, notwithstanding the embargo, was sent to the Collector of Niagara, and the other Collectors in that quarter, on the 29th. of April; and he probably must have received it before the 21st. of May, when he made the seizure.
As the Collector has not distinctly assigned the causes of seizure, there may be others besides that of violating the embargo; but unless it is the opinion of the President & Mr. Madison that the merchandize ought to be detained, instructions to the Collector for its release are necessary.  They may be conditional, and so expressed as to leave it still in his power to detain the merchandize, if any breaches of our laws have been actually committed.
I do not know why Mrs. Randolph’s bonnet is stopped by the Collector of Richmond.  I presume it ought to be delivered up under the act of Feb. 27. ’08.  I will have a letter written to him on the subject.  Yours

D. Sheldon

